Case: 14-60603      Document: 00513221380         Page: 1    Date Filed: 10/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 14-60603                                    FILED
                                  Summary Calendar                            October 6, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
ISRAEL MARTINEZ ORTEGA, SR.,

                                                 Petitioner-Appellant

v.

BONITA MOSLEY, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:14-CV-593


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Israel Martinez Ortega, Sr., federal prisoner # 09444-180, appeals the
district court’s dismissal of his 28 U.S.C. § 2241 application, challenging the
420-month sentence imposed following his 2002 guilty plea conviction for
conspiracy to import a controlled substance in violation of 21 U.S.C. § 963.
Because Ortega is proceeding under § 2241, he need not obtain a certificate of
appealability. See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60603    Document: 00513221380     Page: 2   Date Filed: 10/06/2015


                                 No. 14-60603

      A federal prisoner may use § 2241 to challenge the legality of his
conviction or sentence if he can satisfy the requirements of the so-called
“savings clause” of 28 U.S.C. § 2255. See Reyes-Requena v. United States, 243
F.3d 893, 901 (5th Cir. 2001). In order to proceed under the savings clause,
Ortega must raise a previously foreclosed claim that is based on a retroactively
applicable Supreme Court decision establishing that he was convicted of a
nonexistent offense. Id. at 904. In his opening brief, Ortega cites to Alleyne v.
United States, 133 S. Ct. 2151 (2013), United States v. Booker, 543 U.S. 220
(2005), and Blakely v. Washington, 542 U.S. 296 (2004). To the extent that he
relies upon these decisions to make the showing required by Reyes-Requena,
we have previously determined that the holdings from these decisions are not
retroactively applicable. See United States v. Olvera, 775 F.3d 726, 730 (5th
Cir. 2015); Padilla v. United States, 416 F.3d 424, 427 (5th Cir. 2005). Ortega
does not otherwise challenge the district court’s determination that he failed
to make the showing necessary to proceed under the savings clause. See Reyes-
Requena, 243 F.3d at 904.
      Accordingly, the district court’s judgment is AFFIRMED.




                                       2